Citation Nr: 0324531	
Decision Date: 09/22/03    Archive Date: 09/30/03

DOCKET NO.  97-34 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUES

Entitlement to waiver of recovery of an overpayment of VA 
compensation benefits in the amount of $511.47, to include 
the issue of whether the overpayment was properly created.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to January 
1972, from June 1975 to September 1986, and from November 17, 
1990 to May 29, 1991.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 decision of the Nashville, 
Tennessee VA Regional Office (RO) which determined that a 
debt in the amount of $511.47 was created due to overpayment 
of VA compensation benefits. This appeal also arises from a 
February 2003 decision of the RO's Committee on Waivers and 
Compromises, which denied the veteran's request for waiver of 
recovery of that overpayment.  The veteran failed to appear 
for a hearing scheduled in June 2001 at his request before a 
Veterans Law Judge sitting at the RO.  The Board remanded the 
case in July 2001.

The certified issue for appeal includes of entitlement to a 
waiver of recovery of the overpayment; however, in view of 
the decision by the Board regarding the creation of the 
overpayment, the waiver issue is moot and is not for 
consideration.


FINDINGS OF FACT

1.  In December 1989, the RO received VA Form 21-8951 
submitted by the veteran, electing to receive military pay in 
lieu of the VA benefits he was receiving.

2.  The veteran was called to active duty on November 17, 
1990 and remained on active duty until May 29, 1991; he 
served in Southwest Asia during this period of active duty.

3.  It was subsequently discovered that VA had continued to 
forward disability compensation payments to the veteran 
during the period of his active duty from November 1990 to 
May 1991; disability compensation for that period was 
retroactively terminated in August 1997 and an overpayment in 
the amount of $511.47 was created as a result. 

4.  The overpayment to the veteran in the amount of $511.47 
was the result of sole VA administrative error.


CONCLUSION OF LAW

The overpayment in the calculated amount of $511.47 was not 
properly created.  38 U.S.C.A. §§ 5112, 5107, 5304 (West. 
2002); 38 C.F.R. § § 3.500, 3.700 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to assist 
claimants for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.  
See Holliday v. Principi, 14 Vet. App. 280 (2001).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the notice and duty-to-assist provisions of the 
VCAA do not apply to claims for waiver of recovery of 
overpayments.  Barger v. Principi, 16 Vet. App. 132 (2002).

Although the VCAA is not applicable to this claim, the Board 
has reviewed the file and finds that the veteran has been 
provided with adequate notice of the applicable law and 
regulations and of the basis for the denial of his claims, 
and that there is no indication that records pertinent to the 
appeal are missing.  In addition, he has been provided with 
ample opportunity to present evidence and argument in support 
of his claims.  The case is therefore ready for appellate 
review.

II.  Proper creation of the debt

The records contain VA Form 21-8951-1(NR), Notice of Waiver 
of VA Compensation or Pension to Receive Military Pay and 
Allowances, dated in September 1989 and signed by the 
veteran.  It was received at the RO in December 1989.  The 
veteran elected to receive pay and allowance for the 
performance of active/inactive duty in lieu of VA benefits he 
was receiving.  The General Waiver instructions indicated 
that a member of the ready reserve who is eligible to receive 
military pay and allowance for the performance of 
active/inactive duty must prepare this form upon initial 
assignment or when necessary to initiate a waiver of VA 
benefits.  The Waiver Procedure portion of the form indicates 
that the waiver will remain in effect while the signer is 
entitled to receive VA disability payment, unless the VA is 
otherwise notified.  It also states that each fiscal year the 
appropriate service department will verify the active duty 
periods actually performed and VA would then withhold VA 
benefits at the current rate, then in effect, for the same 
total number of days as verified by the service department.

The veteran was receiving a combined 10 percent disability 
compensation payment effective from September 1986.  On 
November 17, 1990, the veteran was ordered from reserve duty 
to active duty and to report to Mobilization Station, Fort 
Campbell, Kentucky.  He remained on active duty until May 29, 
1991.  The record further indicates that the veteran served 
in Southwest Asia during this period of active duty, although 
the dates of such service have not been verified.  

By letter dated June 1997, the RO notified the veteran that 
it was proposed to terminated his benefits for the period 
from November 17, 1990 to May 31, 1991 on that basis that he 
was on active duty and not entitled to receive both VA 
disability compensation and active duty military pay.  It was 
indicated that this adjustment would result in an overpayment 
of VA benefits.

By letter dated in August 1997, the RO notified the veteran 
that disability compensation benefits had been terminated 
effective from November 17, 1990 through May 31, 1991.  This 
action resulted in an overpayment of benefits in the amount 
of $511.47.  The veteran was notified of the creation of the 
overpayment in September 1997.

Applicable law provides that compensation benefits shall not 
be paid to any person for any period for which he receives 
active service pay. 38 U.S.C.A. § 5304(c) (West 2002); 38 
C.F.R. § 3.700(a)(1)(i) (2002).  

Sole administrative error connotes that the veteran neither 
had knowledge of nor should have been aware of the erroneous 
payments.  Further, neither the veteran's actions nor his 
failure to act must have contributed to the erroneously 
continued payments.  38 U.S.C.A. § 5112(b)(9)(10) (West 
2002); 38 C.F.R. § 3.500(b)(2) (2002).

After a full review of the record, the Board concludes that 
the overpayment of $511.47 was not properly created as it was 
the result of sole VA administrative error.  The record shows 
that the VA had notice of the veteran's waiver of payment of 
his compensation benefits for the period of his active duty 
service.  The veteran properly submitted Form 21-8951, 
electing to receive active duty pay instead of compensation 
payments.  There is nothing in the record to show that the 
veteran subsequently notified the VA that such waiver was 
withdrawn.  The creation of the overpayment is not due to the 
fault of the veteran because he promptly submitted VA Form 
21-8951, fulfilling his duty of notification to the VA.  

The Board must also consider whether the veteran knew or 
reasonably should have known that he was receiving VA 
benefits to which he was not entitled.  The record indicates 
that the veteran was called to active duty in November 1990 
and served at least a portion of the time overseas.  The 
record also shows that his VA compensation payments were 
electronically deposited into his account.  The veteran has 
indicated that he did not believe that he was even paid 
compensation benefits during that period but the RO has 
provided an audit verifying that he was in fact paid.  The 
Board finds that the facts support the conclusion that the 
veteran reasonably did not know that he was being paid during 
the period of active duty, particularly during the period 
that he was serving overseas.  The Board also notes that the 
period of the overpayment was very short, encompassing just 
six months, during which time the veteran was called to 
active service and sent overseas.  The Board is unable to 
find that the evidence supports a finding that he should have 
known of the continuing payments from VA during that period.  
As such, the veteran can not be assigned any fault in the 
initial creation of the overpayment since he had fulfilled 
his notification duty to the VA and he could not reasonably 
known of the incorrect payments.   

In sum, the Board finds that the creation of the entire 
overpayment of VA disability benefits in the amount of 
$511.47 was improper as the entire overpayment in question 
was the result of sole VA administrative error.

As noted in the Introduction, the certified issue for appeal 
includes of entitlement to a waiver of recovery of the 
overpayment; however, in view of the decision by the Board 
regarding the creation of the overpayment, the waiver issue 
is moot and need not be further addressed.


ORDER

An overpayment of VA disability compensation benefits in the 
calculated amount of $511.47 was not properly created, and to 
that extent, the appeal is granted.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



